Citation Nr: 0121658	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.

2.  Entitlement to service connection for arteriosclerotic 
heart disease as secondary to residuals of rheumatic fever.

3.  Entitlement to service connection for degenerative 
spondylosis and degenerative disc disease as secondary to 
residuals of rheumatic fever.

4.  Entitlement to service connection for pericarditis.

5.  Entitlement to a compensable evaluation for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

In a May 1999 substantive appeal (VA Form 9), the veteran 
checked the box indicating that he wished to appear at a 
travel Board hearing.  In compliance with an October 2000 
Board remand, the RO scheduled the veteran for a travel Board 
hearing in December 2000.  However, the letter notifying the 
veteran of the hearing was improperly mailed to an incorrect 
street address.  Despite this administrative defect, the 
veteran's representative was aware of the hearing.  A note in 
the claims folder indicates that he advised the Board that 
the veteran was unable to attend the December 2000 travel 
Board hearing because he was in the hospital.

While the veteran's travel Board hearing was rescheduled in 
April 2001, the notification letter was again mailed to the 
incorrect address.  A handwritten note in the claims folder 
indicates that the veteran failed to appear for the hearing.

In June 2001 correspondence, the Board sought clarification 
from the veteran as to whether he desired a hearing before 
the Board.  The letter explained that if the Board did not 
receive a response from the veteran within 30 days, it would 
assume that he still wanted a hearing before a member of the 
Board at the RO, and the case would be remanded for a 
hearing.  No such response was received from the veteran.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board in 
Los Angeles, California, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area.  The RO should ensure that the 
letter notifying the veteran of the 
hearing is mailed to the correct address.  
38 U.S.C.A. § 7107(d)(2) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 19.75, 20.704 
(2000).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




